Case 8:20-cv-00994-DMG-DFM Document 21 Filed 08/13/20 Page 1 of 1 Page ID #:194



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.    SA CV 20-994-DMG (DFMx)                                   Date    August 13, 2020

  Title The JDIS Group, LLC, et al. v. 626 Holdings, LLC                              Page     1 of 1

  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                NOT REPORTED
               Deputy Clerk                                              Court Reporter

     Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
              None Present                                               None Present

  Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS ACTION
               SHOULD NOT BE DISMISSED FOR LACK OF SUBJECT MATTER
               JURISDICTION

           On May 28, 2020, Plaintiffs The JDIS Group, LLC (“JDIS”) and Technical Holdings,
  LLC (“Technical”) filed a Complaint against Defendant 626 Holdings, LLC (“626”) asserting
  the following causes of action: (1) fraudulent inducement, (2) fraudulent concealment,
  (3) tortious interference, and (4) declaratory relief pursuant to 28 U.S.C. section 2201. [Doc. #
  1.] On June 19, 2020, Defendant filed a Motion to Dismiss (“MTD”). [Doc. # 13.]

          Before turning to the merits of the MTD, however, the Court must satisfy itself of its
  subject matter jurisdiction. Plaintiffs assert subject matter jurisdiction based on the existence of
  complete diversity, 28 U.S.C. § 1332, but the Complaint fails to adequately plead “complete
  diversity between the parties,” namely, that Defendant is a citizen of a different state than
  Plaintiffs. Diaz v. Davis, 549 F.3d 1223, 1234 (9th Cir. 2008) (citing Strawbridge v. Curtiss, 7
  U.S. (3 Cranch) 267, 267, 2 L. Ed. 435 (1806)); see Compl. at ¶ 6. JDIS, Technical, and 626 are
  all limited liability companies and are therefore citizens of every state in which their owners or
  members are citizens. See Johnson v. Columbia Props. Advantage, LP, 437 F.3d 894, 899 (9th
  Cir. 2006). The Complaint fails to plead the citizenship of any of Plaintiffs’ or Defendant’s
  owners or members.

          In light of the foregoing, Plaintiffs are ORDERED TO SHOW CAUSE in writing by no
  later than August 20, 2020 why this action should not be dismissed for lack of subject matter
  jurisdiction.

  IT IS SO ORDERED.




  CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk kt
